The Honorable Jim Milum State Representative 607 Skyline Drive Harrison, AR 72601-2309
Dear Representative Milum:
This is in response to your request for an opinion on the following question regarding A.C.A. § 14-14-109(b):
  Does this mean that the public may participate before a final vote on quorum court actions, or is this statute satisfied by allowing a short time for `public comments' immediately preceding adjournment?
RESPONSE
If the time allowed for "public comments" occurs after the final vote, it is my opinion that this would not satisfy A.C.A. § 14-14-109(b). This Code section clearly requires that citizens be afforded a "reasonable opportunity to participate prior to the [quorum court's] final decision."Id. (emphasis added). The full text of this provision is as follows:
  In any meeting required to be open to the public, the county quorum court, committee, board, or other entity shall adopt rules for conducting the meeting which afford citizens a reasonable opportunity to participate prior to the final decision.
A.C.A. § 14-14-109(b) (Repl. 1998) (emphasis added).
Other than requiring that the opportunity to participate must be "prior to the final decision," no further guidance is provided as to the time period between the citizen participation and action by the quorum court. Nor does the statute specify what constitutes a "reasonable opportunity to participate." See, however, Op. Att'y Gen. 95-230 (regarding final decision on a proposed contract and whether prior publication of the contract would be required in order to afford a "reasonable opportunity" to participate.) In accordance with § 14-14-109(b), this citizen participation requirement must be addressed by local rule. Additionally, the particular circumstances may have a bearing on whether the requirement is satisfied. I suggest, therefore, that local counsel be consulted to ensure that meetings are conducted consistent with this Code provision.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh